        Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 1 of 18



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION


DEFENSE DISTRIBUTED and SECOND                   §   Case No. 1:18-CV-637-RP
AMENDMENT FOUNDATION, INC.,                      §
                                                 §
                     Plaintiffs,                 §
                                                 §
                     v.                          §     Plaintiffs’ Response to
                                                 §   Defendant Michael Feuer’s
GURBIR GREWAL, in his official capacity as       §       Motion to Dismiss
New Jersey Attorney General; MICHAEL             §
FEUER, in his official capacity as Los Angeles   §
City Attorney; ANDREW CUOMO, in his              §
official capacity as New York Governor;          §
MATTHEW DENN, in his official capacity as        §
Attorney General of the State of Delaware;       §
JOSH SHAPIRO, in his official capacity as        §
Attorney General of Pennsylvania; and            §
THOMAS WOLF, in his official capacity as         §
Pennsylvania Governor,                           §
                                                 §
                     Defendants.                 §
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 2 of 18



       Plaintiffs Defense Distributed and the Second Amendment Foundation, Inc. (“SAF”) file

this response to Defendant Michael Feuer’s Rule 12 motion to dismiss, Dkt. 50.

                              SUMMARY OF THE ARGUMENT

       The case against Defendant Michael Feuer, the Los Angeles City Attorney, is perfectly

orthodox in substance, as well as procedurally. The motion to dismiss it should be denied.

       In substance, the case against Feuer turns on the “difference between government

expression and intimidation—the first permitted by the First Amendment, the latter forbidden by

it.” Backpage.com, LLC v. Dart, 807 F.3d 229, 230 (7th Cir. 2015). For while it is true that Feuer

“has a First Amendment right to express his views about [Defense Distributed],” it is still the case

that “a public official who tries to shut down an avenue of expression of ideas and opinions through

‘actual or threatened imposition of government power or sanction’ is violating the First

Amendment.” Id. “What matters is the distinction between attempts to convince and attempts to

coerce.” Okwedy v. Molinari, 333 F.3d 339, 344 (2d Cir. 2003). “A public-official defendant who

threatens to employ coercive state power to stifle protected speech violates a plaintiff's First

Amendment rights, regardless of whether the threatened punishment comes in the form of the use

(or, misuse) of the defendant's direct regulatory or decisionmaking authority over the plaintiff, or

in some less-direct form.” Id. (emphasis added). Furthermore, “such a threat is actionable and

thus can be enjoined even if it turns out to be empty—the victim ignores it, and the threatener folds

his tent.” Backpage.com, LLC, 807 F.3d at 230.

       Feuer’s conduct places him squarely on the actionable side of this well-established line.

The complaint does not plead that he is just out to “convince” the Plaintiffs of a political view. It

pleads that he is “actively engaged in an ongoing coercive campaign to stop Defense Distributed’s

publication of the Defense Distributed I Files. Dkt. 23 at 21, ¶ 109 (First Amended Complaint)

(hereinafter “FAC”) (emphasis added). The fact of coercion is the key, and it has been pleaded.



                                                 1
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 3 of 18



       In addition to this direct allegation of “coercive” and therefore actionable conduct, the

complaint details three subsidiary facets of Feuer’s activity that make this allegation extremely

plausible. These, in addition to the more direct allegation of “coercive” efforts, meet the test.

       First, the complaint pleads that Feuer considered Defense Distributed to be violating laws

over which he exercised at least some jurisdiction (“California and City law”). FAC ¶ 112.

Second, it pleads that Feuer drew a line in the sand by “command[ing] Defense Distributed to

cease publishing the Defense Distributed I Files.” FAC ¶ 115. Third, it pleads that Feuer intends

to take direct coercive action legal action against Defense Distributed as punishment for violating

his view of the law. FAC ¶ 113. Specifically, Feuer declared that “the City of Los Angeles intends

to move to intervene in Defense Distributed, et al. v. Dep't of State, et al., Case No. 15-cv-372-RP

(W.D. Tex.) (the ‘Litigation’) to seek to enjoin Defense Distributed from publishing its blueprints

of firearms and firearm components on the internet.” Dkt. 23-10 (incorporated by FAC ¶ 110).

       Because of these allegations, Feuer qualifies as “a public official who tries to shut down

an avenue of expression of ideas and opinions through ‘. . . threatened imposition of government

power or sanction.’” Backpage.com, LLC, 807 F.3d at 230. This “threat is actionable and thus

can be enjoined even if . . . the threatener folds his tent” as Feuer purports to have done here. Id.

       Procedurally, the Plaintiffs’ effort to obtain such an injunction is likewise quite orthodox.

Standing requirements can be met not just by “actual” injuries, but also by “imminent” injuries.

E.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). Where, as here, the plaintiff has an

“actual and well-founded fear that the law will be enforced against them,” Virginia v. Am.

Booksellers Ass'n, 484 U.S. 383, 393 (1988), standing exists even though the defendant has not

yet followed through. See Morales v. Trans World Airlines, Inc., 504 U.S. 374, 382 (1992) (“Ex

parte Young thus speaks of enjoining state officers ‘who threaten and are about to commence

proceedings’”). Plaintiffs did not sue Feuer too late or too early. They sued him right on time.



                                                  2
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 4 of 18



                                           ARGUMENT

I.     An Article III controversy exists.

       Feuer argues that no Article III controversy exists because Plaintiffs lack standing, their

claims are not ripe, and the case is moot. Dkt. 50 at 5-10. He is wrong on each front.

       A.      Defendant Feuer misconstrues the Washington injunction.

       Feuer bases his ripeness and mootness arguments on a misreading of the Washington

court’s injunction. Feuer contends that (1) Plaintiffs’ claims are not ripe because “Plaintiffs are

currently enjoined by the Washington federal court’s preliminary injunction from publishing the

CAD files;” and that (2) Plaintiffs’ claims are moot because their “only alleged injury—

interference with publication of the CAD files—is . . . attributable entirely to the injunction in the

Washington Action.” Dkt. 50 at 8, 10. Both arguments misconstrue the injunction.

       The Washington court’s injunction is clear. It applies only to that action’s federal

government defendants—the State Department entities. The federal defendants alone are the ones

enjoined from “implementing or enforcing the ‘Temporary Modification of the United States

Munitions List’ and the letter to Cody R. Wilson, Defense Distributed, and Second Amendment

Foundation issued by U.S. Department of State on July 27, 2018.” FAC ¶ 61 (quoting the order).

       The Washington court’s injunction does not enjoin this case’s Plaintiffs from publishing

the files at issue. Indeed, the Washington court’s injunction does not apply to Plaintiffs at all. It

does not compel the Plaintiffs here to do or not do anything. Nor does the injunction go so far as

to compel the federal defendants to prosecute Defense Distributed in the event that Defense

Distributed decides to publish the Defense Distributed I Files. Nothing of the sort has been

ordered. The Washington court’s injunction clearly does not do anything of the sort that Feuer

suggests. As a matter of law, Defense Distributed could publish the Defense Distributed I Files

today without violating that injunction.




                                                  3
            Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 5 of 18



       Hence, Plaintiffs’ injuries do not stem from the Washington case’s rulings or any other

“contingent future events that may not occur as anticipated.” Texas v. United States, 523 U.S. 296,

300 (1998). Rather, Plaintiffs’ injuries stem from the threat of being prosecuted by the Defendants,

which deters Plaintiffs from publishing the files at issue. An injunction from this Court would

remedy that by barring Defendants from following through on their threats. Plaintiffs’ claims are

ripe - not moot. See Ohio Civil Rights Com’n v. Dayton Christian Sch., Inc., 477 U.S. 619, 626

(1986) (“[A] reasonable threat of prosecution for conduct allegedly protected by the Constitution

gives rise to a sufficiently ripe controversy.”); Consumer Data Indus. Ass’n v. King, 678 F.3d 898,

907 (10th Cir. 2012) (“[R]ipeness is seldom an obstacle to a pre-enforcement challenge . . . where

the plaintiff faces a ‘credible threat’ of enforcement, and ‘should not be required to await and

undergo enforcement as the sole means of seeking relief.’”); Vieux Carre Prop. Owners, Residents

& Associates, Inc. v. Brown, 948 F.2d 1436, 1446 (5th Cir. 1991) (“[A] suit is moot only when it

can be shown that a court cannot even ‘theoretically grant’ relief.”).

       B.       Plaintiffs have standing.

       Feuer also challenges Plaintiffs’ standing,1 which requires the Plaintiffs to have “(1)

suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016). Plaintiffs have satisfied each requirement.




1
  Feuer’s remaining ripeness arguments—that he never threatened to prosecute Plaintiffs and that
Plaintiffs have not identified an unconstitutional statute—also implicitly challenge standing and,
therefore, are addressed in this Section. See Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334,
2341 n.5 (2014) (“standing and ripeness ‘originate’ from the same Article III limitation”); Tex.
Cable & Telecomms. Ass’n v. Hudson, 265 F. App’x 210, 219 (5th Cir. 2008) (“The doctrines of
ripeness and standing ‘often overlap in practice, particularly in an examination of whether a
plaintiff has suffered a concrete injury.’”).

                                                 4
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 6 of 18



              i.       Plaintiffs suffered an injury-in-fact.

       Standing law holds that, in a pre-enforcement challenge to state censorship actions, “an

actual arrest, prosecution, or other enforcement action is not a prerequisite to challenging the law.”

Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2342 (2014). Instead, a plaintiff satisfies the

injury-in-fact requirement by alleging “‘an intention to engage in a course of conduct arguably

affected with a constitutional interest, but proscribed by a statute, and . . . a credible threat of

prosecution thereunder.’” Id. (quoting Babbitt v. Farm Workers, 442 U.S. 289, 298 (1979)).

       Here, Plaintiffs alleged an intention to engage in “conduct arguably affected with a

constitutional interest”—the publication of the Defense Distributed I Files—and Feuer’s Letter

contends that this conduct is “proscribed by statute.” See FAC ¶¶ 112; Dkt. 23-10.2 The issue at

hand is whether “a credible threat of prosecution” has been pleaded. It has.

       To establish a “credible threat of prosecution,” the plaintiff “need cross only a low

threshold.” Int’l Soc. for Krishna Consciousness of Atlanta v. Eaves, 601 F.2d 809, 821 (5th Cir.

1979). The Supreme Court has repeatedly held that a plaintiff’s reasonable belief that his actions

may violate a statute, coupled with the government’s refusal to disavow prosecution, are sufficient

to establish a credible threat. See Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S. 383, 392

(1988); Babbitt, 442 U.S. at 302; Doe v. Bolton, 410 U.S. 179, 188 (1973).

       In Babbitt, for instance, the plaintiffs challenged a law that banned “dishonest, untruthful,

and deceptive publicity” in campaigns to discourage the purchase of agricultural products. Babbitt,

442 U.S. at 302. The plaintiffs neither violated nor had plans to violate the statute, and the



2
  Feuer halfheartedly argues that the FAC “fails to identify any state or local law that they claim
is unlawful as applied to them.” Dkt. 50. at 9. This argument ignores the rule that documents
attached to a complaint are considered “a part of the pleading for all purposes.” Fed. R. Civ. P.
10(c). Plaintiffs attached Feuer’s Letter as an exhibit, and, in it, Feuer spells out several different
statutes whose violation Plaintiffs would aid and abet if they published the files. See Dkt. 23-10.
Thus, the FAC challenges those statutes as applied to Plaintiffs’ conduct.

                                                  5
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 7 of 18



government had never enforced its criminal penalties. Id. Still, the Court held that the plaintiffs’

fear of prosecution was not “imaginary or wholly speculative” because an “‘erroneous statement

is inevitable in free debate,” and “the State ha[d] not disavowed any intention of invoking the

criminal penalty provision against [violators].’” Id. at 301–02 (quoting New York Times Co. v.

Sullivan, 376 U.S. 254, 271 (1964)). This fear sufficed for Article III standing. Id. at 302.

        Here, the complaint readily crosses the “low threshold” needed to allege a “credible threat

of prosecution.” Eaves, 601 F.2d at 821. Like in Babbitt, Plaintiffs are “not without some reason

in fearing prosecution” for violating the laws Feuer identifies in his Letter. 442 U.S. at 302. Feuer

has explained exactly how the publication of these Files would “cause numerous violations” of

these laws, Dkt. 23-10, and he has never disavowed prosecuting Plaintiffs for those violations.

442 U.S. at 302.

        To the contrary, the Letter and Press Release—which insists that “[t]hese blueprints should

not be published under any circumstances,” Dkt. 23-11—indicate that he does plan to enforce these

laws in the event of publication, as it is his “job to enforce the gun laws of the City and California,”

Dkt. 23-10. See Backpage.com, LLC v. Cooper, 939 F. Supp. 2d 805, 820 (M.D. Tenn. 2013)

(“[T]he Court cannot ignore the state’s thinly veiled threat to enforce the law against [plaintiff].”).

Furthermore, unlike the Babbit plaintiffs who did “not plan to propagate untruths” in violation of

the statute, Plaintiffs here have concrete plans to publish the files at issue even if that conduct

would violate the laws Feuer identifies. In this way, Plaintiffs’ allegations are even more

supportive of standing than those in Babbitt.

        Feuer rests his entire case on the absence of an explicit threat. See Dkt. 50 at 7–8. But of

course, Feuer has done just that. Because the Plaintiffs desire to exercise their First Amendment

rights, Feuer promised—threatened—to deploy his official legal authority against the Plaintiffs

imminently: “the City of Los Angeles intends to move to intervene in [Defense Distributed I] to



                                                   6
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 8 of 18



seek to enjoin Defense Distributed from publishing its blueprints of firearms and firearm

components on the internet.” Dkt. 23-10 at 1. The threat is right there, plain as day.

         Moreover, a defendant need not expressly threaten a plaintiff for standing to exist. See

Wisconsin Right to Life, Inc. v. Schober, 366 F.3d 485, 489 (7th Cir. 2004) (“‘A plaintiff who

mounts a pre-enforcement challenge to a statute that he claims violates his freedom of speech need

not show that the authorities have threatened to prosecute him.’”) (citations omitted). Indeed,

“courts have often found a credible threat of prosecution against a plaintiff who wishes to engage

in constitutionally-protected conduct even though the state never directly threatened to enforce the

law against the plaintiff or against anyone.” Deida v. City of Milwaukee, 192 F. Supp. 2d 899, 907

(E.D. Wis. 2002) (collecting cases). Such threats were present in American Booksellers, Babbitt,

and, most notably, Doe, where the Supreme Court pointed out that the plaintiffs suffered an injury

even though “the record [did] not disclose that any one of them ha[d] been prosecuted, or

threatened with prosecution, for violation of the State’s . . . statutes.” 410 U.S. at 188 (emphasis

added); see also Am. Booksellers, 484 U.S. at 392 (no mention of explicit threat); Babbitt, 442

U.S. at 302 (same). The slight differences between Feuer’s threat and those of this case’s other

defendants do not defeat standing or ripeness.

             ii.       Plaintiffs have alleged causation and redressability.

       Once a plaintiff pleads a credible threat of prosecution, the remaining standing

requirements are easily satisfied. See Monson v. Drug Enf’t Admin., 589 F.3d 952, 958 (8th Cir.

2009) (“[W]hen government action is challenged by a party who is a target or object of that action,

there is ordinarily little question that the action has caused him injury, and that a judgment

preventing the action will redress it.” (ellipses omitted)).         To satisfy the causation and

redressability prongs of the standing test in this context, the plaintiff need only show that

“[p]otential enforcement of the statute caused the [plaintiff’s] self-censorship, and the injury could




                                                  7
          Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 9 of 18



be redressed by enjoining enforcement of the [the applicable statute].” Ctr. for Individual Freedom

v. Carmouche, 449 F.3d 655, 661 (5th Cir. 2006). In other words, “once a plaintiff has shown

more than a ‘subjective chill’—that is, that he is seriously interested in disobeying, and the

defendant seriously intent on enforcing, the challenged measure—the case presents a viable case

or controversy under Article III.” Justice v. Hosemann, 771 F.3d 285, 291 (5th Cir. 2014).

       Plaintiffs have met this threshold by alleging far more than a “subjective chill.” They have

alleged that, because of the threatened prosecutions from Defendants, they refrained, and continue

to refrain, from publishing the files at issue. FAC ¶¶ 116-119. An injunction from this Court

would cure that injury by removing the threat of prosecution. Standing requires nothing more. See

Carmouche, 449 F.3d at 661; Hosemann, 771 F.3d at 291.

       Next, Feuer claims that his threatened prosecution did not cause Plaintiffs to censor

themselves and that a favorable ruling will not redress their injuries because of Defense

Distributed’s brief posting of the files after Feuer sent the Letter and published the Press Release.

See Dkt. 50 at 6–7. But this amounts to little more than a denial of the allegations’ truth, which at

this stage must of course be both believed and construed in the Plaintiffs’ favor, see, e.g., Lane v.

Halliburton, 529 F.3d 548, 557 (5th Cir. 2008); Truman v. United States, 26 F.3d 592, 594 (5th

Cir. 1994). Plaintiffs have alleged that all of the Defendants’ conduct, include Feuer’s, caused

their initial injury. FAC ¶¶ 116-119. And in any event, Plaintiffs are currently refraining from

publishing the files at issue because of the threatened prosecution from all Defendants, including

Feuer. See id. Thus, irrespective of whether Feuer’s conduct played a role in their initial decision

to take down the files at issue, Plaintiffs have alleged it is causing them injury today. See id.




                                                  8
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 10 of 18



II.     The Court has personal jurisdiction over Feuer.

        A.      Feuer established minimum contacts by seeking to intervene in Defense
                Distributed I.

        Feuer’s objections to personal jurisdiction fail because he sought to intervene in Defense

Distributed I. To establish personal jurisdiction, a plaintiff need only show that (1) the defendant

“‘purposely directed its activities toward the forum state or purposefully availed itself of the

privileges of conducting activities there; [and] (2) . . . the plaintiff’s cause of action arises out of

or results from the defendant’s forum-related contacts.’” Monkton Ins. Services, Ltd. v. Ritter, 768

F.3d 429, 433 (5th Cir. 2014) (citations omitted). The burden then “shifts to [the defendant] to

show that exercising jurisdiction would be unfair or unreasonable.” Id.

        Plaintiffs’ claims against Feuer stem from the credible threat of prosecution posed by the

Letter he sent to this Court in Defense Distributed I. They therefore, “result[] from the defendant’s

forum-related contacts.” Id. The only question is whether those contacts constitute true purposeful

availment. They do.

        A person who seeks relief from a court in the forum state necessarily engages in purposeful

availment. Having asked to come before a court, he should by definition reasonably anticipate

being haled into that very court. Indeed, “a non-resident filing a lawsuit in a Texas court” is a

“textbook example of a non-resident invoking Texas’s benefits and protections” as required for

purposeful availment. Kennedy Ship & Repair, L.P. v. Loc Tran, 256 F. Supp. 2d 678, 684 (S.D.

Tex. 2003) (citing Gen. Contracting & Trading Co. v. Interpole, Inc., 940 F.2d 20, 23–25 (1st Cir.

1991), and PaineWebber Inc. v. Chase Manhattan Private Bank, 260 F.3d 453, 460 (5th Cir.

2001)). In fact, any “voluntary appearance, by intervention or otherwise,” constitutes “an act of

consent to personal jurisdiction in this Circuit.” S. Audio Services, Inc. v. Carbon Audio, LLC,

141 F. Supp. 3d 653, 659 (M.D. La. 2015); see also Team Worldwide Corp. v. Wal-Mart Stores,

Inc., 287 F. Supp. 3d 651, 659 (E.D. Tex. 2018) (“[A] motion to intervene is fundamentally



                                                   9
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 11 of 18



incompatible with an objection to personal jurisdiction.”) (quoting Cty. Sec. Agency v. Ohio Dep’t

of Commerce, 296 F.3d 477, 483 (6th Cir. 2002)).

       Trans World Airlines, Inc. v. Mattox, 897 F.2d 773 (5th Cir. 1990), is instructive on this

point. There, the plaintiffs sought to enjoin the Attorney General of Texas from enforcing a state

statute that conflicted with federal law. Id. at 786–87. Sensing that this relief “would interfere

with the enforcement of their [own] states’ laws,” thirty-three other attorneys general filed a

motion opposing the requested injunction without formally intervening. Id. After the district court

granted the motion and extended the injunction to the other states, the attorneys general appealed,

challenging personal jurisdiction. Id. at 784. In affirming, the Fifth Circuit reasoned that, by

“asking the district court to deny the [plaintiffs’] motion for a TRO against enforcement of Texas

laws,” the attorneys general “sought an affirmative act by the court that would benefit their

states. . . . Without being required to do so, they came voluntarily into court and joined with the

Attorney General of Texas in seeking dismissal of the injunctive action.” Id. at 786–87. Through

this conduct, the attorneys general “became de facto intervenors” and “waived any objection to

personal jurisdiction.” Id. The “form of their appearance” did not matter; it was “[t]he fact that

they sought affirmative relief” that “control[led].” Id. at 787.

       Feuer’s conduct parallels that of the Mattox defendants. Like them, he “sought affirmative

relief” from this Court “that would benefit [his] state[],” id.—namely an order “enjoin[ing]

Defense Distributed from publishing its blueprints of firearms and firearm components on the

internet,” Dkt. 23-10 at 1. Through both his letter and the participation of his agents in a hearing,

Feuer came “voluntarily into court” “[w]ithout being required to do so” and “joined with [the

Proposed Intervenors]” in seeking to block Defense Distributed’s exercise of its constitutional

rights. Mattox, 897 F.2d at 787; see also O’Quinn v. World Indus. Const., 68 F.3d 471 (5th Cir.

1995) (“[A] defendant may be found subject to personal jurisdiction as a result of the actions of an



                                                  10
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 12 of 18



agent.”). Thus, just as the attorneys general in Mattox waived their jurisdictional objections

through nearly identical conduct, Feuer’s actions here constitute purposeful availment sufficient

to support personal jurisdiction. Mattox, 897 F.2d at 786–87.3

        B.      Stroman Realty and the government contracts doctrine do not apply.

        Feuer cites Stroman Realty, Inc. v. Wercinski, 513 F.3d 476 (5th Cir. 2008), and the

government contacts doctrine in an attempt to defeat personal jurisdiction. Neither applies.

Stroman Realty is easily distinguishable because that defendant did not seek to intervene in a

related lawsuit in Texas as Feuer did here.

        The government contacts doctrine, meanwhile, is a creature of “D.C. law” that “‘precludes

the assertion of personal jurisdiction over a non-resident whose only contact with the District of

Columbia is with Congress or a federal agency.’” Capel v. Capel, 272 F. Supp. 3d 33, 40 (D.D.C.

2017). The doctrine “finds its source in the unique character of the District [of Columbia] as the

seat of national government and in the correlative need for unfettered access to federal departments

and agencies for the entire national citizenry.” Envtl. Research Intern., Inc. v. Lockwood Greene

Engineers, Inc., 355 A.2d 808, 813 (D.C. 1976). The doctrine generally does not apply outside

the nation’s capital, and, on the rare occasion that it does, it is because the sole basis for jurisdiction

is the defendant’s contact with a legislative or executive entity rather than a federal district court.


3
  That Feuer sought to intervene in a related matter in this Court rather than the instant case does
not change this result because the cases arise from the same general set of facts. See PaineWebber,
260 F.3d at 460 (indicating that a party purposefully avails itself of jurisdiction if it “has chosen
to commence . . . a related action in the very forum in which it is contesting personal jurisdiction”
(citing Interpole, 940 F.2d at 21) (emphasis added)); Int’l Transactions, Ltd. v. Embotelladora
Agral Regionmontana SA de CV, 277 F. Supp. 2d 654, 667 (N.D. Tex. 2002) (“‘[V]oluntarily filing
a lawsuit in a jurisdiction is a purposeful availment of the jurisdiction’s facilities and can subject
a party to personal jurisdiction in another lawsuit when the lawsuits arise from the same general
transaction.’” (emphasis added) (citations omitted)). Nor does it matter that Feuer’s motion to
intervene was denied. By attempting to obtain a benefit from this Court, Feuer should have
reasonably anticipated being haled into court here. See Mattox, 897 F.2d at 787 (“The fact that
[the attorneys general] sought affirmative relief controls, not the form of their appearance.”
(emphasis added)) .

                                                    11
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 13 of 18



See, e.g., Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in

Amministrazione Straordinaria, 937 F.2d 44, 51 (2d Cir. 1991). As the rule recognizes, a

nonresident should not have to fear that contact with such entities will expose him to a forum

state’s courts. See id. (noting that government contacts rule is based in part on the “Judiciary’s

reluctance to interfere with the smooth functioning of other governmental entities”). This rationale

does not apply, however, when a nonresident petitions those same federal courts. On the contrary,

it strains credulity to argue that a nonresident who affirmatively seeks relief from a court in a given

forum is not subject to that court’s jurisdiction. See Mattox, 897 F.2d at 786–87; Cty. Sec. Agency,

296 F.3d at 483; Interpole, Inc., 940 F.2d at 21–24; PaineWebber, 260 F.3d at 460.

III.    Venue is proper.

        Feuer repackages his personal jurisdiction arguments in order to challenge venue. But

because this Court has personal jurisdiction over him, venue is proper.

        Specifically, venue is proper under 28 U.S.C. § 1391(b)(2), which authorizes lawsuits in

the district where “a substantial part of the events or omissions giving rise to the claim occurred.”

This provision does not require “‘that the chosen venue be the best venue.’” Zurich Am. Ins. Co.

v. Tejas Concrete & Materials Inc., 982 F. Supp. 2d 714, 722 (W.D. Tex. 2013). Instead, venue

is proper so long as the “‘selected district . . . [has] a substantial connection to the claim.’” Id.

        The Western District of Texas satisfies this test because Plaintiffs’ claim against Feuer is

based on a prosecution that Feuer threatened to conduct in Texas by sending a letter to Texas, see

Bounty-Full Entm’t, Inc. v. Forever Blue Entm’t Group, Inc., 923 F. Supp. 950, 958 (S.D. Tex.

1996) (venue proper in Southern District of Texas where action was based on a letter sent by

nonresident to Houston), and because the conduct for which Feuer has threatened to prosecute

Defense Distributed occurred entirely in Austin, see Jalloh v. Underwood, 300 F. Supp. 3d 151,

155 (D.D.C. 2018) (venue proper in district where the alleged crime underlying the malicious




                                                  12
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 14 of 18



prosecution of the plaintiff occurred). These facts are more than enough to create a “substantial

connection” between this District and Plaintiffs’ claims.4

IV.     The Noerr-Pennington doctrine does not warrant dismissal.

        The Noerr-Pennington doctrine does not warrant dismissal. See Dkt. 50 at 15-17. In some

contexts, that doctrine “holds that the right to petition the government for redress is generally

immune from antitrust liability unless the petitioning activity is a ‘sham.’” Bryant v. Military

Dep't of Mississippi, 597 F.3d 678, 690 (5th Cir. 2010). But even if the doctrine applies to the

Section 1983 context (although the Fifth Circuit has held that, the Supreme Court has not, and

Plaintiffs do not concede that an extension is warranted, see Bayou Fleet, Inc. v. Alexander, 234

F.3d 852, 859 (5th Cir. 2000)), it does not protect Feuer because this is not a case seeking to hold

Feuer liable for having petitioned the government for redress.

        The Plaintiffs are not trying to hold Feuer liable for the conduct that he says is protected

by Noerr-Pennington. Indeed, this is not an action for retrospective damages of any kind. It is an

Ex parte Young action seeking to enjoin threatened violations of the Plaintiffs’ constitutional

rights. But the Plaintiffs are not trying to enjoin the conduct that Feuer says is protected. They

are not basing liability on the letter and press release that Feuer says constitute petitions, Dkt. 50

at 16, and they are not basing liability on the act of “[l]istening to a public hearing” that Feuer says

is a protected act, Dkt 50 16-17. Those actions are relevant to the case, but not because they




4
  Section 1391(b)(1) does not apply because defendants do not reside in the same State. See 28
U.S.C. § 1391(b)(1) (venue is proper in the “district in which any defendant resides, if all
defendants are residents of the State in which the district is located”). As such, should the Court
conclude that Section 1391(b)(2) does not apply because “the event[] . . . giving rise to the
claim”—i.e. the threatened and therefore imminent prosecution of Defense Distributed—has not
“occurred” yet, venue is proper in this District under Section 1391(b)(3). See 28 U.S.C.A.
§ 1391(b)(3) (“[I]f there is no district in which an action may otherwise be brought as provided in
this section, [venue is proper in] any judicial district in which any defendant is subject to the court’s
personal jurisdiction with respect to such action.”).

                                                   13
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 15 of 18



themselves are the actionable conduct. They are relevant only insofar as they show the kind of

actionable conduct that is about to take place.

       In other words, there is a crucial difference between using protected activity as evidence in

a case and using protected activity as the basis for liability. The only activities that Feuer claims

Noerr-Pennington protection for are being used as mere evidence—not a source of liability.

       Feuer’s liability—the conduct that this action seeks to have enjoined—is the act of suing

the Plaintiffs to stop their distribution of the Defense Distributed I Files. Feuer’s motion does not

say that that lawsuit—the one that Plaintiffs actually seek to enjoin here—is protected by the

Noerr-Pennington doctrine, and for good reason.              That extraordinary notion is totally

unprecedented and proves far too much, for it would immunize defendants from Section 1983

liability in a wide-range of cases that courts have long acknowledged are proper. Feuer may have

the right to say that he is about to violate the Plaintiffs constitutional rights. But he does not have

the right to go forward and commit the violation by initiating that lawsuit.

       Where, as here, a state official is on the verge of going into court to censor citizens in

violation of the First Amendment, Noerr-Pennington does not cloak them with immunity and

allow the suppression to occur. Rather, Section 1983 and Ex parte Young stand for the proposition

that such official abuses are to be enjoined. Lawsuits aimed at securing this kind of relief are

common practice,5 and Feuer cites no authority holding that they are precluded by Noerr-

Pennington because they are not. See Morales v. Trans World Airlines, Inc., 504 U.S. 374, 382

(1992) (“Ex parte Young thus speaks of enjoining state officers ‘who threaten and are about to

commence proceedings’”).




5
 See, e.g., Driehaus, 134 S. Ct. at 2342; Seals v. McBee, 898 F.3d 587, 592 (5th Cir. 2018); Nat’l
Rifle Ass'n of Am., Inc. v. McCraw, 719 F.3d 338, 345 (5th Cir. 2013); Speaks v. Kruse, 445 F.3d
396, 399 (5th Cir. 2006).

                                                  14
         Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 16 of 18



V.      The TCPA does not warrant any relief.

        Finally, Feuer invokes the Texas Citizens Participation Act (“TCPA”) for two purposes.

Dkt. 50 at 17-18. First, he argues that the TCPA entitles him to an order dismissing Count Seven,

the Plaintiffs’ claim for tortious interference with the Settlement Agreement. Dkt. 50 at 17.

Second, he argues that if the TCPA warrants that dismissal, it also warrants an award of attorney’s

fees and costs and unspecified sanctions. Dkt. 50 at 18. The Court should reject both arguments.

        The Fifth Circuit has never held that the TCPA applies in federal court. This is no secret.

Many Fifth Circuit opinions have recognized this and note that the issue remains unresolved. E.g.,

Diamond Consortium, Inc. v. Hammervold, 733 F. App’x 151, 154 n.3 (5th Cir. 2018).

        Feuer’s motion fails to acknowledge the existence of this critical threshold issue, let alone

supply a cogent argument about it. The motion invokes no federal authority about the TCPA

whatsoever, citing only the statute itself and a lone Texas case (for an uncontroversial proposition).

        Motions ought to justify the laws they invoke. But Feuer’s pleading does not even try to

do so despite an obvious need for serious treatment. Feuer’s failure to state why the TCPA applies

to this federal case in the first place should be fatal to the argument, regardless of its merit.

        If the Court deems the issue worthy of a merits holding, it should conclude that the answer

is no – the TCPA does not apply here. Here in the Western District of Texas, this is no longer an

open question. It has been resolved decisively in the Plaintiffs’ favor.

        This Court recently rendered a conclusive opinion about this issue. In N.P.U., Inc., d/b/a/

NE Plus Ultra v. Wilson Audio Specialties, No. 1:18-CV-167-RP, 2018 WL 5504239 (W.D. Tex.

Oct. 29, 2018), the Court held that the TCPA does not apply in federal court. This case’s TCPA

issue is indistinguishable from N.P.U.’s. It warrants the same conclusion. The Court should

reaffirm its N.P.U. holding and reject Feuer’s invocation of the TCPA in this action altogether.




                                                  15
        Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 17 of 18



                                     CONCLUSION

      The motion should be denied.



Date: November 23, 2018                       Respectfully submitted,

                                              BECK REDDEN LLP
                                              By /s/ Chad Flores
                                              Chad Flores*
                                              cflores@beckredden.com
                                              State Bar No. 24059759
                                              1221 McKinney St., Suite 4500
                                              Houston, TX 77010
                                              (713) 951-3700 | (713) 952-3720 (fax)

                                              FARHANG & MEDCOFF
                                              Matthew Goldstein*
                                              mgoldstein@fmlaw.law
                                              D.C. Bar No. 975000
                                              4801 E. Broadway Blvd., Suite 311
                                              Tucson, AZ 85711
                                              (202) 550-0040 | (520) 790-5433 (fax)

                                              Josh Blackman
                                              joshblackman@gmail.com
                                              Virginia Bar No. 78292
                                              1303 San Jacinto Street
                                              Houston, TX 77002
                                              (202) 294-9003 | (713) 646-1766 (fax)

                                              *Admitted pro hac vice

                                              Attorneys for Plaintiffs Defense Distributed
                                              and Second Amendment Foundation, Inc.




                                         16
        Case 1:18-cv-00637-RP Document 59 Filed 11/23/18 Page 18 of 18



                              CERTIFICATE OF SERVICE

On November 23, 2018, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Kenneth W. Taber
       Ronald Casey Low

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Matthew A. Goldstein
       Joshua Michael Blackman


/s/ Chad Flores
Chad Flores




                                             17
